Citation Nr: 1544408	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  14-08 554	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES


1.   Entitlement to service connection for ischemic heart disease.

2.   Entitlement to service connection for peripheral vascular disease.

3.   Entitlement to service connection for femoropopliteral artery bypass graft.   


REPRESENTATION

Appellant represented by:	Andrew Wener, Esq. 


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran was scheduled for a hearing in August 2014.  He failed to appear for that hearing.  38 C.F.R. § 20.702(d) (2000).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his ischemic heart disease, peripheral vascular disease, and femoropopliteal artery bypass graft diseases are related to his exposure to Agent Orange during his active duty.  The Board finds that the Veteran's claims should be remanded to the RO for the following reasons: (1) for the RO to determine whether or not the Veteran was exposed to Agent Orange during his service, and (2) so that the Veteran may undergo VA examinations to determine whether or not Agent Orange or other contaminates affects those diseases. 

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active service and has contracted an enumerated disease (of the diseases listed below) to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the Veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(e).

The enumerated diseases are AL amyloidosis; chloracne or other acne form diseases; diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii); 3.309(e), 3.313, 3.318. 

In May 2008, the Federal Circuit held that the interpretation by the Department of Veterans Affairs (VA) of the phrase "served in the Republic of Vietnam," which required the physical presence of a veteran within the land borders of Vietnam during service, was a permissible interpretation of 38 U.S.C.A. § 1116(a)(1)(A) and 38 C.F.R. § 3.307(a)(6)(ii).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

In a March 2011 statement, the Veteran stated that he was exposed to Agent Orange when his ship, the USS Neches, dropped anchor for refueling on September 28, 1967 in Anthoi.  A review of the ship logs confirms that assertion.  The RO, however, in denying the Veteran's service connection claims merely stated that the Veteran served on a ship that did not come into harbor, and failed to address the Veteran's statement concerning the refueling on September 28, 1967.  Upon remand, the RO should attempt to verify whether the Veteran served in Vietnam.  In addition, the Veteran asserts that he also served in Guam and there is an indication that he may have been exposed to herbicides or other contaminates there.  Anderson Air Force Base was placed on the EPA's National Priorities List (NPL) on October 14, 1992. That report indicates that sources of hazardous substances include unlined landfills, drum storage and disposal areas, chemical storage areas, waste storage areas, a laundry, and industrial and flight line operations. Substances known to be involved in the Anderson Air Force Base operations include solvents such as trichloroethene (TCE) and paint thinners; dry cleaning fluids and laundry products; fuels such as JP-4 and gasoline; pesticides; antifreeze; aircraft cleaning compounds; and PCBs. The NPL is part of EPA's Comprehensive Environmental Response, Compensation, and Liability Act (CERCLA), commonly known as Superfund. The EPA's website reflects that the base remains on the NPL. The website is found at: http://yosemite.epa.gov/r9/sfund/r9sfdocw.nsf/vwsoalphabetic/Andersen+Air+Force+Base?OpenDocument.  

Moreover, the Veteran has not yet been provided with a medical examination to determine whether or not any of his claimed diseases occurred due to his service.  The Board reiterates that the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding personnel records that have not already been associated with the claims folder.  

2. Respond to the Veteran's statement, as documented in his ship's logs, that his ship anchored on September 28, 1967, and determine whether or not the Veteran served in Vietnam or was exposed to Agent Orange. In addition, please verify, if possible, the Veteran's service in Guam and his contention of being exposed to contaminates, to include herbicides, there. Anderson Air Force Base was placed on the EPA's National Priorities List (NPL) on October 14, 1992. That report indicates that sources of hazardous substances include unlined landfills, drum storage and disposal areas, chemical storage areas, waste storage areas, a laundry, and industrial and flight line operations. Substances known to be involved in the Anderson Air Force Base operations include solvents such as trichloroethene (TCE) and paint thinners; dry cleaning fluids and laundry products; fuels such as JP-4 and gasoline; pesticides; antifreeze; aircraft cleaning compounds; and PCBs. The NPL is part of EPA's Comprehensive Environmental Response, Compensation, and Liability Act (CERCLA), commonly known as Superfund. The EPA's website reflects that the base remains on the NPL. 

3. Schedule the Veteran for an examination with an appropriate VA examiner.  The purpose of the examination is to determine the etiology of the Veteran's ischemic heart disease, in particular, whether the Veteran's ischemic heart disease is the result of exposure to contaminates, to potentially include herbicides, during service.

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

b. The examiner must review all medical evidence associated with the claims file.  

      c. All indicated tests and studies must be performed.

d. The examiner must take a complete history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e. The examiner must provide an opinion as to whether it is at least as likely as not that any ischemic heart disease is related to the Veteran's active duty service.

f. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

g. If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

Stated alternatively, if the examiner is unable to express an opinion about the source of the Veteran's ischemic heart disease without speculation, he or she must state detailed reasons for this inability. The law mandates that VA may only use competent medical evidence in these determinations, and not its own non-medically trained experience.

4. Schedule the Veteran for an examination with an appropriate VA examiner.  The purpose of the examination is to determine the etiology of the Veteran's peripheral vascular disease, in particular, whether the Veteran's peripheral vascular disease is the result of his exposure contaminates, to potentially include herbcides.

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

b. The examiner must review all medical evidence associated with the claims file.  

      c. All indicated tests and studies must be performed.

d. The examiner must take a complete history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e. The examiner must provide an opinion as to whether it is at least as likely as not that any periphery vascular disease is related to the Veteran's active duty service.

f. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

g. If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

h. Stated alternatively, if the examiner is unable to express an opinion about the source of the Veteran's peripheral vascular disease without speculation, he or she must state detailed reasons for this inability. The law mandates that VA may only use competent medical evidence in these determinations, and not its own non-medically trained experience.

5. Schedule the Veteran for a VA examination.  The purpose of the examination is to determine the etiology of the Veteran's femoropopliteral artery bypass graf, in particular, whether the Veteran's femoropopliteral artery bypass graf is the result of his active duty service.

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

b. The examiner must review all medical evidence associated with the claims file.  

      c. All indicated tests and studies must be performed.

d. The examiner must take a complete history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e. The examiner must provide an opinion as to whether it is at least as likely as not that any femoropopliteral artery bypass graf is related to the Veteran's active duty service, to include exposure to contaminates in service, including potential herbicide exposure. 

f. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

g. If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

h. Stated alternatively, if the examiner is unable to express an opinion about the source of the Veteran's femoropopliteral artery bypass graf without speculation, he or she must state detailed reasons for this inability. The law mandates that VA may only use competent medical evidence in these determinations, and not its own non-medically trained experience.

6. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

7. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




